DETAILED ACTION
This action is responsive to the Application filed on 05/18/2018. Claims 1-9 are pending in the case. Claims 1 and 8 are the independent claims.
This action is non-final.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, or 365(c) is acknowledged.
Double Patenting
Applicant is advised that should claims 8 or 9 be found allowable, claims 1 or 2 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).
The table below shows the only differences between the claims are elements which are recited in the alternative.
1. A system for predicting subject enrollment for a study, comprising: 

a time-to-first-enrollment (TTFE) model for each site in the study, the TTFE model comprising a Gaussian distribution with a generalized linear mixed effects model solved with maximum likelihood point estimation and 

a first-enrollment-to-last-enrollment (FELE) model for each site in the study, the FELE model comprising a negative binomial distribution with a generalized linear mixed effects model solved  with Bayesian regression estimation.
8. A system for predicting subject enrollment for a study, comprising: 

a time-to-first-enrollment (TTFE) model for each site in the study, the TTFE model comprising a Gaussian distribution with a generalized linear mixed effects model solved with maximum likelihood point estimation; and 


a first-enrollment-to-last-enrollment (FELE) model for each site in the study, the FELE model comprising a negative binomial distribution with a generalized linear mixed effects model solved with Bayesian regression estimation.
2. The system of claim 1, further comprising a master database of clinical study sites, the database including historical information about each site comprising at least one of a study-level predictor, a site-level predictor, and a subject-level predictor.
9. The system of claim 8, further comprising a master database of clinical study sites, the database including historical information about each site comprising at least one of a study-level predictor, a site-level predictor, and a subject-level predictor.



Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-9 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because the claims encompass software per se.
Regarding claim 1 (and thus similarly claim 8), the claim recites A system … comprising: a time-to-first-enrollment (TTFE) model for each site in the study, the TTFE model comprising a Gaussian distribution with a generalized linear mixed effects model solved with maximum likelihood point estimation or with Bayesian regression estimation, and a first-enrollment-to-last-enrollment (FELE) model for each site in the study, the FELE model comprising a negative binomial distribution with a generalized linear mixed effects model solved with maximum likelihood point estimation or with Bayesian regression estimation.
The broadest reasonable interpretation of “model” is a formula, a sequence of calculations, and/or a data structure used for multiple calculations. This is FIG. 5 is a flowchart showing the process for building each prediction model using the training set data…[0035] had there not  been convergence in operation 555, the model formulae and parameters would be refined in operation 565, as was described above with respect to blocks 226, 236, and 250. [0039] The list of experimental formulae may include several variations of grouping factors and nesting structures…
Regarding dependent claim 2 (and thus similarly claim 9), the claim recites … further comprising a master database of clinical study sites, the database including historical information about each site comprising at least one of a study-level predictor, a site-level predictor, and a subject-level predictor. Absent a specific definition in the disclosure, the broadest reasonable interpretation of “database” is also a “data structure” (an organization of data) because there is no requirement that the data be stored.
Regarding dependent claims 3-5, these claims merely clarify characteristics of data in the database.
Regarding dependent claims 6-7, these claims merely clarify variables of the models.
Claims 1-9 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. Even should Applicant address the rejection above with respect to “software per se”, for example by reciting structural elements of a system to use the models, the claims would still be subject to a rejected under 35 USC 101.
The claim(s) recite(s) the abstract idea of “mathematical computations”. This judicial exception is not integrated into a practical application because there are no additional recited elements in the independent claims (any presumed amendments would amount to implementing the abstract idea on a generic computer), and the dependent claims fail to recite additional elements other than a well-understood database and data characteristics. The claim(s) does/do not include additional elements that are sufficient 
Step 1 (Is the claim to a process, machine, manufacture, or composition of matter?): No, see discussion in first rejection under 101 above (presumed Yes in order to proceed with analysis)
Step 2a Prong One (Does the claim recite an abstract idea?): Yes
Claim 1 (and similarly claim 8) recites a time-to-first-enrollment (TTFE) model for each site in the study, the TTFE model comprising a Gaussian distribution with a generalized linear mixed effects model solved with maximum likelihood point estimation or with Bayesian regression estimation, and a first-enrollment-to-last-enrollment (FELE) model for each site in the study, the FELE model comprising a negative binomial distribution with a generalized linear mixed effects model solved with maximum likelihood point estimation or with Bayesian regression estimation.
These are clearly mathematical (statistical) statements intended to analyze site data and are “Mathematical Concepts” (see MPEP 2106.04(a)(2)(I)).
Dependent claims 2-7 and 9 necessarily recite the same abstract idea as their respective parent claims.
Step 2a Prong Two (Does the claim recite additional elements that integrate the judicial exception into a practical application?): No (see MPEP 2106.04(d))
Claim 1 (and similarly claim 8) also recites A system for predicting subject enrollment for a study which provides no structural limitations on the abstract idea, being merely an intended use for the system as a whole recited as a preamble (see MPEP 2111.02). 
Dependent claim 2 (and similarly claim 9) recites …further comprising a master database of clinical study sites, the database including historical information about each site comprising at least one of a study-level predictor, a site-level predictor, and a subject-level predictor. Even under a broad interpretation that the database was used to collect information which is provided as input to the model (elements which are not recited in the claim, but relevant to analysis), the use of a database is merely a well-understood mechanism for insignificant extra-solution activity (see MPEP 2106.05(g), …examples of activities that the courts have found to be insignificant extra-solution activity: Mere Data Gathering: i. Performing clinical tests on individuals to obtain input for an equation, In re Grams, 888 F.2d 835, 839-40; 12 USPQ2d 1824, 1827-28 (Fed. Cir. 1989)…; see MPEP 2106.05(d)(II)  …courts have recognized the following computer functions as well‐understood, routine, and conventional functions when they are claimed in a merely generic manner…iv. Storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-93…).
Dependent claims 3-7 merely recite elements directed to data characteristics and fails to recite any additional elements that integrate the judicial exception into a practical application. 
Step 2b (Does the claim recite additional elements that amount to significantly more than the judicial exception):
Under similar analysis as discussed in Step 2a Prong 2, no claim recites any additional elements that amount to significantly more than the judicial exception.
The relevant considerations in step 2B are whether the claims, when considered as a whole, relate to Improvements to the Functioning of a Computer or To Any Other Technology or Technical Field (see MPEP 2106.05(a)).
It is noted that, per the instant application, the problem to be solved / any advantages provided are (emphasis added):
[0001] Estimating subject recruitment in a large scale, multicenter randomized clinical trial (or clinical study) is challenging. In many cases a majority of clinical trial sites fail to meet enrollment requirements. Accurate enrollment prediction allows trial sponsors and contract research organizations (CROs) to better plan the timing and execution of a clinical trial.
[0012] The inventors have developed a system and method to predict subject enrollment in a clinical trial using a standardized database of sites and a combination of sub-models for different time periods of enrollment. This system can provide researchers and/or sponsors the ability to predict an individual site's performance for a given study, so as to facilitate site selection based on predicted performance. Then, for a collection of sites, the system can generate study-level predictions for time-to-target enrollment and also estimate the number of subjects for a given period. As the study progresses, the system can periodically revise predictions based on the observed performance from the recruited sites and changes in the study/site environment, to provide improved estimates on recruitment. Such revisions may allow researchers and/or sponsors to prepare rescue sites if there is an expected enrollment slowdown. Contributing to the success of the system and method is a way to standardize clinical trial sites to identify specific sites' past behavior and recognize the relationship between certain metrics and enrollment prediction to leverage metrics from other sites.
[0013]  Advantages over prior approaches to the problem of predicting subject enrollment include the ability to generate a standardized database of sites, to keep track of the relevant information important for predicting subject enrollment, and to use information from other sites having some common attribute (e.g., phase, therapeutic area, indication, etc.) to augment deficiencies in information for any specific site. The system understands that different attributes have different effects on the ability to predict subject enrollment and exploits these differences using hierarchical statistical models.
[0047] Accordingly, a system and method for predicting clinical trial enrollment are provided that beneficially provide researchers and sponsors an improved measure of subject enrollment for planning purposes as compared to using historical enrollment rate alone. The aspects that differentiate this approach and help overcome some of the limitations of prior methods include:
• Using a machine-learning approach to create a standardized site master managed database. …
• The use of mixed effects models to account for study-to-study and site-to-site variation.
• The use of enrollment duration as a predictor that allows enrollment rate to change for a given site as the study progresses.
• The use of a Bayesian modeling paradigm to facilitate handling large datasets.


In other words, the improvement described in the instant application relates to making prediction(s) so that a viewer of the prediction(s) may better plan timing and execution of a clinical trial (a manual activity based on data analysis). Any of the purported advantages over prior approaches to the problem of predicting subject enrollment are not clearly recited in the claims. 
Further, the described advantages over prior approaches, even should they be recited, appear to be analogous to “mathematical data analysis” (abstract idea) and/or “record keeping” (extra solution activity) and do not appear to be improvements to the functioning of a system (e.g. a computerized system for managing clinical trials), a technology (e.g. a new method of generating statistical models), or any other technical field.
There are no clear amendments which Examiner could suggest that would cure these issues without the introduction of new matter. 
Should Applicant cancel all pending claims and file new claims directed not to the use of the models, but the creation of the models, Applicant is advised that the disclosure as originally filed appears to suggest these are a series of mental (analysis) steps which were performed using a (generic) computer as a tool: see e.g. 
[0026] To develop the models (blocks 222 and 232), the data were randomly split into training and testing sets by study. In one embodiment, there were 2300 studies 10 and 11,000 unique sites in the training set, and over 1000 studies and 7000 unique sites in the testing set. A subset (~20%) of sites in the testing data was not part of the training data... 
the steps of flowchart FIG 5 which explains how the training data was analyzed using a series of conditional statements
[0028] There are three main sections: section 501 - selecting or identifying the family of the dependent variable distribution, section 502 - selecting the effect type and the variables considered for each effect, and section 503 - selecting the estimation approach (or optimization algorithm).
[0042] …Each model was assessed separately (blocks 224 and 234) before combining the model outputs in block 299 to assess the aggregated model performance in block 240. As discussed several paragraphs earlier, variations of model formulae and covariate combinations were tried until the lowest possible MAE and/or the highest correlation possible was achieved at the study level.


It is noted that any citation to specific pages, columns, lines, or figures in the prior art references and any interpretation of the references should not be considered to be limiting in any way. “The use of patents as references is not limited to what the patentees describe as their own inventions or to the problems with which they are concerned. They are part of the literature of the art, relevant for all they contain.” In re Heck, 699 F.2d 1331, 1332-33, 216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 USPQ 275, 277 (CCPA 1968)). Further, a reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art, including nonpreferred embodiments. Merck & Co. v. Biocraft Laboratories, 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989). See also Upsher-Smith Labs. v. Pamlab, LLC, 412 F.3d 1319, 1323, 75 USPQ2d 1213, 1215 (Fed. Cir. 2005); Celeritas Technologies Ltd. v. Rockwell International Corp., 150 F.3d 1354, 1361, 47 USPQ2d 1516, 1522-23 (Fed. Cir. 1998).


CONCLUSION
The prior art made of record is considered pertinent to applicant’s disclosure and is recorded on Form PTO-892. Applicant is required under 37 C.F.R. § 1.111(c) to consider these references fully when responding to this action.
US 20170220773 A1 (JANEVSKI) improved system for tracking the progress of a clinical study (note: same assignee, different inventors, filed 02/03/2016; see [0062] Additionally, based on statistical models of subject enrollment, the system may be used to estimate time-to-target enrollment of sites and model changes in target enrollment across sites in the study. Typically, enrollment and recruitment model parameters rely on or can be derived from data similar to the metrics previously described (e.g., rate of new subjects, fraction of subjects completing stage, length of stage per subject). Using such data from prior studies can be used to derive parameters for existing models to provide estimates for new future recruitments at each site. Given these estimates, one may compute at which point in the future the target enrollment will be reached.)

method of designing a clinical trial enrollment plan, wherein said method comprises the steps of: (i) obtaining clinical trial parameters from a plurality of historical clinical trials for a disease condition, said clinical trial parameters comprise the number of investigator sites, site enrollment rates, and trial enrollment rates, wherein said site enrollment rate is defined as the number of patients enrolled at a single investigator site in a unit of time, said trial enrollment rate is defined as the number of patients enrolled in a unit of time; (ii) conducting non-linear regression analysis to model the relationship between the number of investigator sites and the site enrollment rates, or the relationship between the number of investigator sites and the trial enrollment rates; and (iii) extrapolating from said regression analysis one or more parameters selected from the group consisting of the number of investigator sites, site enrollment rates, and trial enrollment rates, wherein said extrapolated parameters are used in the design of one or more clinical trial enrollment plans
Encyclopedia of Statistical Sciences, edited by Samuel Kotz, Normal L. Johnson, and Campbell B. Read, published by John Wiley & Sons, 1985. Includes sections on (a) correlation analysis (Volume 2, pp. 193-204), (b) logistic regression analysis (Volume 5, pp. 128-133), (c) mixed model analysis (Volume 3, pp. 137-141, article "Fixed-, Random-, and Mixed-Effect Models"), and (d) discriminant analysis (Volume 2, pp. 389-397) [a copy has not been attached to the instant application, this citation is for general reference that statistical analysis techniques are generally well known as well as background material for reader]
US 7085690 B2 (SALE) an automated method for identifying an optimal or near optimal mathematical model to describe observed data including: a) the definition of a candidate model search space, b) methods for searching said candidate model search space to identify the optimal or near optimal model within said candidate model search space.
US 20110238317 A1 (FREEDMAN) forecasting the outcomes of clinical trials (note [0010] attempts have been made to increase the accuracy of solutions to statistical models by methods such as Expectation Maximization (EM) and Iterative Two-Stage (ITS), implemented in digital computer software such as P-PHARM, currently available from Kinetica, Inc., and PDx-MCPEM, currently available from Globomax, Inc. A Three Stage Hierarchical/Bayesian method provides a comprehensive analysis of population PK, PD and PK/PD clinical trial data together with the ability to study the profile of an entire set of likely population statistical model parameters.)
JP2020535514A (provided with English translation) systems and methods for forecasting supply and demand for clinical trials at a plurality of available sites
US 8706537 B1 (YOUNG) clinical trial site monitoring and data quality scoring
US 20150074133 A1 (de VRIES) generating a unified database from various data sets (applying rules to determine correlations between fields; note also [0053] data in unified database 200 can also be used in predictive ways. For example, the data can be used to forecast how a clinical trial (or part of a clinical trial) may run its course. Using operational (e.g., trial enrollment, recruitment, payment, etc.) data, one may examine how long it took study sites to recruit their cohorts of subjects using the inclusion/exclusion criteria for their studies. Collecting this type of data in the database may allow a sponsor to see what the effects of using different inclusion/exclusion criteria would be on how long it takes a study site to recruit its cohort, and the sponsor can therefore select its criteria based on desired, predicted recruitment time or at least have a better idea of how long the recruitment phase for a study may take (and cost), so that it can better prepare its study budget)
US 20150120725 A1 (de VRIES) generating a master clinical database from disparate sources using machine learning/confidence values; can be used for [0022] determining performance metrics
US 10311534 B2 (SCHULTZ) planning and management of clinical trials (includes estimating a patient enrollment timeline)
US 10395198 B2 (BLOOMBERG) forecasting a time series based on actuals and a plan (a sequence of time segment intervals using modeling developed from pre-processed data; see broadly FIGs 1, 3, 15A-15B)
US 10515099 B2 (DIETLIN) identifying clinical trial sites by merging data from different data sets and standardizing the site information (see e.g. FIGs 2A-C, 3)

US 20060282244 A1 (CHOTOI) clinical trial modeling based on previous clinical trial information so that a user may determine which variables could be changed to influence future trials
US 20090313048 A1 (KAHN) timeline forecasting for clinical trials (in particular [0144] referring to FIG 26, performing a simulation by a site to determine whether it is likely to accrue sufficient participants to make participation in the study worthwhile)
US 20110238438 A1 (HOURIET) automated method for graphically displaying predicted patient enrollment in a clinical trial
US 20190304575 A1 (BELTRE) monitoring clinical research program sites, generating performance models based on monitored data, and using generated models to predict future performance in order to rank the sites (for optimized recruitment; see e.g. FIG 2)


Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMY M LEVY whose telephone number is 571-270-3771.  The examiner can normally be reached on Mon-Fri 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, RENEE CHAVEZ can be reached on 571-270-1104.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




/Amy M Levy/Primary Examiner, Art Unit 2179